Title: To Benjamin Franklin or William Temple Franklin from Madame F. Pechigny, 10 May 1781
From: Péchigny, Madame F.
To: Franklin, Benjamin


passy le 10 may 1781
Oserois je vous demander monsieur en quoi jai pu demeriter au près de vous et si les personnes que vous mavez fait la grace de me procurer ont eu a se plaindre de ma maison, j’apprend avec la plus vive douleur que vous mavez retiré la protection dont vous mhonoriez autrefois, en placant chés le sieur usson un pensionnaire que vous étiez le maitre de me procurer. Soyez je vous supplie assuré monsieur que linteret nentre pour rien dans ma démarche, je suis seulement vivement penetrée de ce que vous mavez retiré votre confiance et votre amitié dont personne ne sentois mieux le prix que celle qui ne Cessera jamais d’etre avec la plus grande consideration et lattachement le plus assurée
Votre très affectionnee servant
F. PECHIGNY


Les maitres darmes, de danse, de violon de musique, de mathematiques, ne sont que de 12 l.t. par mois, si vous trouviez mon pensionnat trop cher, jen aurois passé et jen passerez dans tous les tems par tout ou vous voudrez je receveray toujours la loi de vous a cet egard.

 
Addressed: A Monsieur / Monsieur franklin en / son hotel / a passy
Notations in different hands: Pechigny May 10. 81 / Woodmason Caslon Stock-Buckle Razor Shoes Stockings Plated Buckles Watch Buttons
